Deen, Judge.
The evidence on the second trial was substantially the same as on the first. Both the Supreme Court and Court of Appeals have held that if the jury should find under the evidence in the case (including evidence of the rules and regulations of the employer which was introduced on both trials but not on the motion for summary judgment) that if Schaeffer’s right to discharge King was absolute he would not be liable in an action *533charging him and another superior with conspiracy to effect the discharge. "Any ruling by the Supreme Court or the Court of Appeals in a case shall be binding in all subsequent proceedings in that case in the lower court and in the Supreme Court or the Court of Appeals as the case may be.” Code Ann. §81A-160 (h). Further, the introduction of certain rules and regulations in evidence would not, even disregarding the prior opinion, demand a finding that Schaeffer could not discharge King because the document also states that it is recommended "with such changes as are necessary and desirable” and that it "does not constitute a contract between the corporation and the employee.”
Nor was it error to charge the jury that, should they decide that the plant manager Schaeffer had the right to terminate King’s employment by reason of the established practice of General Motors and the actual authority given him, it would be their duty to return a verdict in favor of the defendants. Such a verdict under that state of facts would of course be necessary as to Schaeffer and, disregarding other considerations, if Schaeffer, the only Fulton County defendant, prevailed, there could be no verdict against the co-defendant, Doran, a resident of DeKalb County. It is, therefore, not necessary to go into the question of whether malice and lack of authority on the part of Doran, if he persuaded Schaeffer to do something that Schaeffer could do with impunity in any event regardless of motive, would be actionable against Doran in a suit based on conspiracy between the two to effect such a result.
The remaining enumeration of error goes to the admission of evidence which is contended to be hearsay and inadmissible as an attempt to alter a written instrument. Even if error, the admission of the testimony was not harmful since other similar testimony was admitted without objection. Walthour v. State, 191 Ga. 613 (13 SE2d 659); Moore v. State, 193 Ga. 877 (9) (20 SE2d 403); American Family Life Ins. Co. v. Glenn, 109 Ga. App. 122 (2) (135 SE2d 442).
The trial court did not err in overruling the motion for new trial.

Judgment affirmed.


Bell, C.J., Jordan, P. J., Hall, P. J., Eberhardt, Pannell and Quillian, JJ, concur. Evans J., dissents. Whitman, J., not participating.